Exhibit 10.3

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed, and has been marked with a “[***]” where the information has been
omitted from the filed version of the exhibit.

MASTER SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (the “Agreement”) is made effective as of the date last
signed by all parties below (the “Effective Date”), by and between NuSil
Technology LLC, a Delaware limited liability corporation with its principal
office at 1050 Cindy Lane, Carpinteria, California 93013 USA (“NuSil”), and
Sientra, Inc., a Delaware corporation with a principal place of business at 420
South Fairview Avenue, Suite 200, Santa Barbara, CA 93117 (the “Buyer”). NuSil
and Buyer are collectively referred to as the “Parties” or individually as a
“Party.”

WHEREAS, NuSil is a global supplier of silicone materials; and

WHEREAS, NuSil and Buyer desire to enter into this Agreement which sets forth
the terms and conditions under which NuSil shall supply to Buyer, and Buyer
shall purchase from NuSil, the products set forth on Appendix A (the
“Products”).

NOW, THEREFORE, in consideration of the foregoing promises, the mutual covenants
contained herein and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby agree as follows:

Section 1.Products. This Agreement shall pertain only to the Products set forth
on Appendix A, which may be amended from time to time by mutual written
agreement signed by both Parties.

Section 2.Pricing; Minimum Annual Purchase and Payment.

(a)The price for each of the Products and minimum purchase requirement per
calendar year (the “Minimum Annual Purchase”) shall be as set forth on Appendix
A (the “Set Price”).

(b)[***]

(c)Except as set forth herein, the prices for the Products shall be as set forth
in Appendix A which are valid until 31 December 2026 and, in the event that this
Agreement is renewed in accordance with Section 4(a), shall be subject to review
and adjustment then and annually thereafter however, the Parties further agree
that NuSil shall retain the rights to adjust the prices as set forth in Appendix
A. In the event of a dispute concerning whether Minimum Annual Purchase has been
achieved, the Parties will attempt to resolve such dispute through good faith
negotiation. If such negotiations fail to resolve any such dispute, or if the
Parties fail

Sientra – NuSil Master SupplyPage 1 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

to agree on the reasons for the discrepancy in accounting, then either Party may
refer the matter for final analysis to a single auditor acceptable to both
Parties for the purpose of determining the results. Any determination by such
auditor shall be final and binding upon the Parties. The cost and expense of
such audit shall be borne by Buyer if the auditor determines that the Minimum
Annual Purchase has not been achieved or by NuSil if the auditor determines that
the Minimum Annual Purchase has been achieved. If the Parties cannot agree on an
auditor, then such dispute shall be handled in accordance with the dispute
resolution provisions set forth in Section 15. Notwithstanding the foregoing,
NuSil may immediately pass through to Buyer in the form of a price increase or
decrease any change in the cost of manufacturing the Products due to any
revision or updating of the Specifications (as defined below) requested by Buyer
and agreed to by NuSil.

(d)NuSil shall issue invoices for the Products sold hereunder to Buyer promptly
upon or following delivery of the Products to Buyer or Buyer’s agent. Buyer
agrees to pay all such invoices in full within thirty (30) days from the date of
the invoice. All payments shall be made in U.S. Dollars. Should Buyer dispute in
good faith any of the amounts invoiced, Buyer shall pay all such undisputed
amounts within the time period noted above, and the Parties shall address such
disputed amounts in accordance with Section 15 below. Late payments for
undisputed amounts shall be subject to the lesser of a service charge of one and
one-half percent (1.5%) of the amount due per month or the highest rate
permitted under applicable law. Buyer shall pay all sales, use, value-added,
excise, or similar taxes or duties, if any, and any customs, shipping, delivery,
freight or insurance costs applicable to the sale and shipping of the Products.
Buyer agrees to reimburse NuSil for any such amounts which NuSil incurs on
behalf of Buyer. In lieu of certain tax payments, Buyer may provide NuSil with a
tax exemption certificate acceptable to the taxing authorities.

(e)If Buyer’s ability to make payments becomes impaired, NuSil may, in its sole
discretion, impose more stringent payment requirements, including but not
limited to requiring payment in advance or requiring provision of an irrevocable
letter of credit and may demand immediate payment in full for all materials
previously delivered in accordance with this Agreement.

Section 3.Forecasts and Orders.

(a)Forecasts. Buyer shall deliver to NuSil within ten (10) business days after
the Effective Date Buyer's rolling non-binding forecast of its requirements for
the Products for the twelve (12) month period commencing with the first day of
the first calendar month after the Effective Date (“Forecast”). Thereafter, and
not later than ten (10) days prior to the end of each month (or at such other
intervals as Buyer and NuSil mutually agree upon in writing), Buyer shall
deliver to NuSil an updated non-binding Forecast of its requirements for the
ensuing twelve (12) month period.

(b)Purchase Orders. Buyer shall submit binding orders for the Products to NuSil
(i) in year one no less than [***] days prior, and (ii) starting in year two to
end of term, [***] days prior to the specified required date of delivery of the
Products in a form agreed to

 

Sientra – NuSil Master SupplyPage 2 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

by the Parties which shall set forth only the Products (by specific SKUs),
quantities, price, delivery dates, shipping address and shipping instructions
for all Products ordered (“Purchase Orders”). If the Purchase Order is for a
quantity of no more than [***] of the most recently applicable Forecast for such
period of time (“Conforming Purchase Order”), within five (5) days of receipt of
a Purchase Order, NuSil shall send to Buyer a written confirmation (a
“Confirmation”) of such Purchase Order (at which point such Purchase Order shall
be deemed accepted and shall be binding upon the Parties except as otherwise set
forth in this Agreement). If the Purchase Order is for a quantity in excess of
[***] of the most recently applicable Forecast for such period of time
(“Nonconforming Purchase Order”), within five (5) days of receipt of a
Nonconforming Purchase Order, NuSil shall either (i) send Buyer a written
Confirmation (at which point such Nonconforming Purchase Order shall be deemed
accepted and shall be binding upon the Parties except as set forth in this
Agreement); or (ii) propose modifications to the delivery schedule for such
Nonconforming Purchase Order, which changes shall be subject to Buyer’s written
approval (and upon Burier’s written approval such Nonconforming Purchase Order
shall be deemed accepted and shall be binding upon the Parties except as set
forth in this Agreement). Each Binding Purchase Order accepted as described
herein shall give rise to a binding contract between the Parties for the
manufacture and sale of the Products ordered and shall be subject to the terms
and conditions of this Agreement, which shall govern and supersede and
additional or contrary terms set forth by Buyer or NuSil in a Purchase, Order,
draw down, acceptance, Confirmation, invoice or other document. Unless agreed to
in writing signed by both Parties, any terms and conditions additional to or
different from this Agreement shall be null and void.

Section 4.Term; Renewal; Termination.

(a)This Agreement shall have an initial term commencing on the Effective Date
and ending on 31 December 2026 (the “Initial Term”). This Agreement shall
thereafter automatically renew for successive term(s) of one (1) year (a
“Renewal Term(s)”), unless a Party provides written notice of intent to
terminate the Agreement no later than six (6) months prior to expiration of the
Initial Term or the then current Renewal Term. The Initial Term and the Renewal
Terms, if any, are collectively referred to herein as the “Term.” The
termination or expiration of this Agreement shall not, however, eliminate either
Party’s obligations to the other arising prior to the effective date of such
termination or expiration.

(b)Notwithstanding any of the foregoing in Section 4(a), above, either Party
may, by giving written notice of termination to the other Party, immediately
terminate and/or suspend its performance under this Agreement without penalty,
if the other Party: (i) fails to comply with any of the material provisions of
this Agreement, and such condition is not cured within forty-five (45) days
after written notice thereof, or (ii) becomes insolvent, is unable to pay its
debts as they mature, files for bankruptcy protection, is forced into
bankruptcy, is placed under receivership, or makes a general assignment for the
benefit of creditors.

 

Sientra – NuSil Master SupplyPage 3 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

Section 5.Delivery.

(a)All Products shall be delivered Ex Works (Incoterms® 2010) to Buyer or
Buyer’s agent at NuSil’s facility. If requested, NuSil will use commercially
reasonable efforts to arrange for shipments to Buyer in accordance with Buyer’s
shipping instructions as set forth in the applicable Purchase Order. NuSil shall
not, however, be responsible to Buyer for the failure to comply with such
shipping instructions. Products will be packaged in containers consistent with
commercial practices for similar materials, unless Buyer provides specific
containers, or Buyer designates the use of specific containers, all of which
shall be at Buyer’s sole cost. Shipments will be accompanied by a (i) customer
material certification (“CMC”) when Buyer’s particular specifications are set
forth in the applicable Purchase Order or (ii) certificate of analysis (“COA”)
if Buyer does not set forth particular specifications in the applicable Purchase
Order, in each case verifying that the Products comply with the specifications
that have been mutually agreed upon in writing by the Parties (the
“Specifications”). For purposes of this Agreement, any third party
transportation carrier arranged by NuSil is an independent third party and the
Parties agree that such carrier is neither an agent nor subcontractor of NuSil.

(b)NuSil shall use commercially reasonable efforts to meet the delivery date
specified in a Binding Purchase Order (the “Confirmed Delivery Date”). Any delay
in delivery that is less than ten (10) days beyond the Confirmed Delivery Date
shall be deemed reasonable. [***].

Section 6.Title and Risk of Loss. Regardless of terms of shipment, title to and
risk of loss of the Products shall pass to Buyer when the Products are delivered
by NuSil to Buyer or Buyer’s agent at NuSil’s Facility in accordance with
Section 5. On all sales where NuSil arranges transportation, no allowances for
shortage or damage will be made by NuSil unless Buyer furnishes acknowledgment
from the carrier that same occurred in transit in accordance with the timeframes
set forth in Section 12. On all sales where Buyer arranges transportation, in
the event of loss or damage in transit, Buyer should file its own claim with the
carrier.

Section 7.Intellectual Property. The sale of Products to Buyer hereunder shall
have no effect on NuSil’s intellectual property rights with respect to its
Products. Specifically, NuSil retains all right, title, and interest in and to
all intellectual property rights (including, without limitation, any and all
patent, trade secret, copyright, trademark, trade dress, and service mark
rights) relating to the Products. Buyer agrees to respect all such rights, and
to take or permit to be taken no actions which would infringe upon such rights
without the express written consent of NuSil.

Section 8.Buyer’s Purchase Obligations.

(a)[***]

 

Sientra – NuSil Master SupplyPage 4 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

 

(b)During the Term, Buyer shall promptly notify NuSil of Buyer’s need for a new
or

additional silicone material or new or additional application of a silicone
material and provide the material properties, along with the forecasted volume
(“New Material Request”). NuSil will promptly evaluate whether NuSil can provide
a material that fulfills the New Material Request and provide a detailed price
estimation for the material in question.

(i)[***].

(ii)[***].

(iii)Nothing shall preclude the Parties from continuing to pursue such
opportunity beyond the time periods set forth above.

(c)           [***].

(d)          During the Term of this Agreement, NuSil will offer Buyer new
silicone

formulations or other new material formulations that NuSil believes may be of
interest to Buyer and NuSil may offer Buyer a right of first refusal for an
exclusive basis. All such NuSil developed silicone formulations (“NuSil
Developed Formulations”) shall remain the property of the NuSil, whether such
exclusive sale to Buyer of the same is agreed to or not. [***].

(e)This Agreement does not limit NuSil’s right to manufacture or sell, or
preclude

NuSil from manufacturing or selling, to any other person, or entering into any
agreement with any other person related to the manufacture or sale of the
Products and other goods or products

 

Sientra – NuSil Master SupplyPage 5 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

that are similar to or competitive with the Products. Except as may be agreed to
under any exclusive sale arrangement between the Parties, there are no
restrictions on Seller’s ability to market, sell or provide the NuSil Developed
Formulation to any third party.

Section 9.NuSil’s Manufacturing Obligations.

(a)NuSil shall manufacture the Products for Buyer at its designated
manufacturing facilities or such other location as may be agreed to in writing
by the Parties.

(b)NuSil shall manufacture the Products in accordance with (i) all applicable
laws, rules, regulations and standards now or hereinafter in effect applicable
to the Products (the “Applicable Laws”); (ii) the Specifications.

(c)[***].

(d)NuSil shall promptly notify Buyer of any actual or prospective delay in
delivery, and NuSil shall obtain Buyer’s approval before making partial
deliveries (which approval shall not be unreasonably withheld, conditioned or
delayed).

Section 10. Warranties; Disclaimer; and Limitation of Liability.

(a)NuSil warrants to Buyer that: (i) it has the right to convey good title to
the Products, free and clear of any lien or encumbrance; (ii) on date of
delivery to Buyer, the Products shall (a) conform in all material respects to
the Specifications; and (b) be manufactured, packaged, and labeled in accordance
with Applicable Laws (including but not limited to compliance with 42 U.S.C.
1320a-7 and 1320c-5 in connection with NuSil’s obligations hereunder). These
warranties do not apply to Products which following delivery to Buyer have been
subject to any use, formulation, combination, abuse, misuse, accident,
modification, improper storage, temperatures above or below acceptable range,
alteration or tampering. Buyer shall have the obligation of substantiating the
chain of custody of the Products following delivery of the Products to Buyer.

(b)OTHER THAN AS SET FORTH IN SECTION 9(a) ABOVE, NUSIL EXPRESSLY DISCLAIMS ANY
AND ALL WARRANTIES AS TO THE CONDITION OF ANY PRODUCTS INCLUDING, WITHOUT
LIMITATION: (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND ANY WARRANTIES ARISING FROM A COURSE OF DEALING,
COURSE OF PERFORMANCE, OR USAGE OF TRADE, AND (B) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS. BUYER ASSUMES ALL RISK
WHATSOEVER AS TO THE RESULT OF THE USE OF

Sientra – NuSil Master SupplyPage 6 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

THE PRODUCTS, WHETHER USED SINGLY OR IN COMBINATION WITH ANY OTHER MATERIALS OR
SUBSTANCES. BUYER HEREBY ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY
REPRESENTATIONS OR WARRANTIES MADE BY NUSIL EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. FAILURE BY BUYER TO GIVE NUSIL WRITTEN NOTICE OF CLAIM WITHIN
THIRTY (30) DAYS FROM DATE OF DELIVERY OR, IN THE CASE OF NONDELIVERY, FROM THE
DATE FIXED FOR DELIVERY, SHALL CONSTITUTE A WAIVER BY BUYER OF ALL WARRANTY
CLAIMS IN RESPECT OF SUCH PRODUCTS. NUSIL ASSUMES NO OBLIGATION OR LIABILITY FOR
ANY TECHNICAL ADVICE GIVEN BY NUSIL WITH REFERENCE TO THE USE OF THE PRODUCTS OR
RESULTS WHICH MAY BE OBTAINED THEREFROM, AND ALL SUCH ADVICE IS GIVEN AND
ACCEPTED AT BUYER’S SOLE RISK.

(c)NUSIL’S MAXIMUM LIABILITY TO BUYER FOR ANY CLAIMS OF ANY TYPE OR KIND
ASSERTED BY BUYER OR BY ANY THIRD-PARTY WITH RESPECT TO THE PRODUCTS SOLD
HEREUNDER, INCLUDING, WITHOUT LIMITATION, CLAIMS FOR ANY LOSS, COST, EXPENSE OR
LIABILITY TO A THIRD PARTY FOR BODILY INJURY, INCLUDING DEATH, OR PROPERTY
DAMAGE, SHALL BE LIMITED TO THE PURCHASE PRICE PAID FOR THE PRODUCTS WITH
RESPECT TO WHICH SUCH CLAIM IS MADE, SUBJECT IN ALL CASES TO AN AFFIRMATIVE
OBLIGATION ON THE PART OF THE CLAIMING PARTY TO MITIGATE ITS DAMAGES.

(d)NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NUSIL SHALL HAVE NO
LIABILITY WHATSOEVER TO BUYER OR ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES, HOWEVER CAUSED, AND UNDER ANY THEORY
OF LIABILITY WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(e)Buyer warrants to NuSil that (i) Buyer will use the Products in accordance
with all applicable supranational, federal, state and local laws and regulations
governing the storage, use and maintenance of the Products; (ii) Buyer is not a
“Prohibited Person” as defined by the United States Office of Foreign Assets
Control; and (iii) the Products supplied by NuSil to Buyer are for Buyer’s
internal use only, and Buyer will not repackage, resell or otherwise distribute
the Products to third parties.

Section 11. Indemnification.

(a)Buyer shall indemnify, defend, and hold NuSil and its subsidiaries,
affiliates and related companies, and their respective owners, officers,
directors, employees, and agents harmless from and against any and all loss,
cost, expense (including reasonable attorney’s fees and expert fees), liability,
judgments, damages, awards, and settlement payments, in connection with or
relating to any claims of any type or kind, including for property damage and
bodily injury, including death, arising from or relating to the handling,
possession, use, or resale by or on behalf of Buyer of any Products, whether
such Products are used alone or in combination with other materials or
substances, including, without limitation, claims which are asserted by or on

 

Sientra – NuSil Master SupplyPage 7 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

behalf of (i) Buyer’s current or former employees, contractors, subcontractors,
or agents, or (ii) a third-party.

(b)Subject to NuSil’s maximum liability as set forth in Section 9(c) above,
NuSil

shall indemnify, defend, and hold harmless Buyer and its affiliates and their
respective officers, directors, employees, and agents from and against any and
all loss, cost, expense (including reasonable attorney’s fees and expert fees),
liability, judgments, damages, awards, and settlement payments, in connection
with or relating to any third-party claim arising from or relating to NuSil’s
breach of its representations and warranties hereunder.

Section 12. Inspection Right and Disputes.

(a)Buyer shall have the right to reject any delivery of Products that do not
conform in any material respect to the Specifications by providing written
notice to NuSil (a “Non-Conforming Notice”) within thirty (30) days following
delivery of such Products, which Non-Conforming Notice shall specify in
reasonable detail the alleged non-conformities. If Buyer does not provide such
Non-Conforming Notice to NuSil within the thirty (30) day period set forth
above, or if Buyer shall have used, processed or modified such Products in any
manner, then Buyer shall be deemed to have accepted, and be obligated to pay for
such delivery of Products, which shall be deemed to have met the applicable
Specifications. During the Term, if any Products are timely rejected by Buyer in
accordance with the terms of this Section 12, and such rejected Products are
promptly returned to NuSil, then NuSil, at is sole discretion, will either (i)
provide replacement Products for the non-conforming Products and reimburse Buyer
for the out-of-pocket costs incurred by Buyer in returning such non-conforming
Products to NuSil, or (ii) provide a credit or refund of the purchase price and
associated costs to Buyer. The foregoing rights of Buyer shall constitute
Buyer’s exclusive remedy in the event any non-conforming Products are delivered
to Buyer. The acceptance by Buyer of any non-conforming Products shall not
affect the right of Buyer to reject any future non-conforming Products delivered
by NuSil to Buyer pursuant to this Agreement.

(b)In the event of a dispute concerning whether a Product is non-conforming, the
Parties will attempt to resolve such dispute through good faith negotiation
between their respective quality organizations. If such negotiations fail to
resolve any such dispute, or if the Parties fail to agree on the reasons for the
nonconformance of the Products, then either Party may refer the matter for final
analysis to a specialized independent laboratory acceptable to both Parties for
the purpose of determining the results. Any determination by such laboratory
analysis shall be final and binding upon the Parties. The cost and expense of
such laboratory shall be borne by Buyer if the laboratory determines that the
Products meet the requirements of this Agreement or by NuSil if the laboratory
determines that the Products do not meet the requirements of this Agreement. If
the Parties cannot agree on such a laboratory, then such dispute shall be
handled in accordance with the dispute resolution provisions set forth in
Section 15.

(c)Claims for shortages of less than one-half of one percent (0.5%) of the gross
weight of any individual bulk shipment will not be allowed. NuSil's weights
taken at the point of

Sientra – NuSil Master SupplyPage 8 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

delivery shall be conclusively deemed accurate, absent manifest error.
Section 13. Confidential Information.

(a)Buyer and NuSil have executed a separate Mutual Confidentiality Agreement
[***] (the “NDA”), a copy of which is attached hereto as Appendix B.
Confidential Information (as defined in the NDA) and disclosure of such
information in connection with this Agreement shall be governed by NDA. The
terms of this Agreement and the attachments hereto are Confidential Information
subject to the terms of the NDA.

(b)Notwithstanding any other provision in this Agreement, each Party
acknowledges that a breach of the provisions of the NDA shall result in
immediate and irreparable harm to the other and that money damages alone would
be inadequate to compensate such Party. Therefore, in the event of a breach of
the NDA by either Party, the other Party may, in addition to other remedies
under this Agreement, seek injunctive relief prohibiting the breach or
threatened breach or compelling specific performance without the need to post a
bond in connection therewith.

Section 14. Force Majeure. Except for Buyer’s obligation to timely pay NuSil for
amounts owed pursuant to this Agreement, neither Party shall be liable to the
other for the failure or delay in performing any obligation under this Agreement
if and to the extent such failure or delay is by reason of any event or cause
beyond the reasonable control of a Party, including, but not limited to, fire,
storm, flood, earthquake, explosion, accidents, terrorist attack, disruption of
markets, acts of God, riots, public disorders, strikes, labor disputes,
transportation embargoes or delays, shortages of materials or machinery, failure
of a communications or Internet provider; transportation delays; shortage of or
inability to secure labor, fuel, energy, materials, or supplies at reasonable
prices or from regular sources, or acts or regulations or priorities of the
government or branches or agencies thereof (a “Force Majeure”). The failure or
delay in performing an obligation under this Agreement due to a Force Majeure
shall last for no longer than the period of such Force Majeure. If, by reason of
a Force Majeure, the quantities reasonably available to NuSil of either (a) the
Products or (b) any materials used in the production of such Products shall be
less than its total needs for NuSil’s own use and for sale, NuSil may allocate
its available supply of any such Products and materials among its existing or
prospective purchasers and/or its own departments, divisions and subsidiaries in
such manner as NuSil deems proper, without thereby incurring liability for
failure to perform under this Agreement, and Buyer waives any right to assert a
claim against NuSil in respect thereof.

Section 15. Miscellaneous.

(a)Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing signed by the sender, and
shall be deemed duly given (i) on the date delivered if personally delivered,
(ii) on the date sent by telecopier with confirmation by the transmitting
machine showing that the proper number of pages were transmitted without error,
(iii) on the business day after being sent by a recognized overnight mail
service which utilizes a written or electronic form of receipt for next day or
next business

 

Sientra – NuSil Master SupplyPage 9 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

day delivery, or (iv) five (5) business days after mailing, if mailed by United
States postage-prepaid certified or registered mail, return receipt requested,
in each case addressed to the applicable Party at the following addresses:

If to NuSil:NuSil Technology LLC

[***]

[***]

Attention: Administrator - Contracts

 

With copy to:

NuSil Technology LLC
[***]
[***]
[***]
[***]
Attention: General Counsel

If to Buyer:Sientra, Inc.

420 South Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Attention: Vice President, Operations

With a copy to:

Sientra, Inc.

420 South Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Attention: General Counsel

or to such other address as any Party hereto shall notify the other Parties
hereto (as provided above) from time to time. Notice by e-mail alone shall not
be deemed as sufficient notice pursuant to this Agreement.

(b)Export Control and Compliance with Laws, Rules and Regulations. Each Party
shall comply with all applicable export control laws, rules and regulations, and
with all other laws, rules and regulations applicable to the sale and purchase
and use, as appropriate, of

the Products.Each Party shall indemnify, defend and hold the other Party
harmless with respect to non-compliance with such laws and regulations.

(c)Governing Law. This Agreement, and any and all disputes, claims and
controversies directly or indirectly arising from or relating to this Agreement
will be governed by and construed under the laws of the State of Delaware, USA,
without reference to its conflicts of law principles. The Parties hereby
expressly exclude the application of The United Nations Convention on Contracts
for the International Sale of Goods to this Agreement, including, without
limitation, Article 35(2) thereof.

 

Sientra – NuSil Master SupplyPage 10 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

(d)Survival. The terms and provisions set forth in Sections 7, 10, 11, 13 and 15
shall survive the expiration or termination of this Agreement without limitation
of time.

(e)Resolution of Disputes; Exclusive Forum, Waiver of Jury Trial. Any dispute,
claim, or controversy that directly or indirectly arises out of or relates to
this Agreement will be first negotiated in good faith by representatives of each
of the Parties, which representatives shall have authority to bind the Party
whom they represent. If such negotiations do not result in a mutually-agreeable
resolution, either Party may bring a claim against the other Party, provided
that such claim will be exclusively venued in the state or federal courts
located in the State of Delaware, USA. Each Party hereby consents, agrees, and
submits to the exclusive personal jurisdiction of such courts for all suits,
actions, or proceedings directly or indirectly arising out of or relating to
this Agreement, and waives any and all objections to such courts, including, but
not limited to, objections based on improper venue or inconvenient forum. The
Parties have agreed that this Agreement and negotiation of any disputes arising
from it will be conducted in the English language. Any translations of this
Agreement to any other language are for convenience only. EACH PARTY HERETO
EXPRESSLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED IN ANY SUCH DOCUMENTS. THE BUYER AND NUSIL EACH
ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

(f)Assignment; Successors and Assigns; Third Party Beneficiaries. Neither Party
may assign its rights or delegate its duties under this Agreement without the
prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), and any purported attempt to do so shall be
null and void. Notwithstanding the foregoing, either Party may, without the
other Party’s consent, assign or transfer this Agreement to a successor in the
event of a merger, sale of equity interests, sale of all or substantially all
assets, or other change of control transaction involving such Party; provided,
however, that the assignee shall be at least as credit worthy as the assignor.
Buyer and NuSil are the sole beneficiaries of this Agreement, and nothing in it
shall be interpreted to confer a benefit upon any third party.

(g)Entire Agreement; Conflict. This Agreement, together with the Appendices
hereto and any applicable Purchase Orders issued hereunder, sets forth the
entire agreement and understanding of the Parties hereto relating to the subject
matter hereof and, except as otherwise provided in Section 13 of this Agreement,
supersedes all prior agreements and understandings between the Parties relating
to the subject matter hereof. In the event of conflict between the terms of this
Agreement, an Appendix, or any Purchase Order placed pursuant to this Agreement,
the provisions of this Agreement shall govern. All specifications, formulae,
drawings, illustrations, descriptive matter and particulars contained in NuSil’s
catalogs, website and marketing documents (the “Descriptions”) are indicative
only, do not form part of this Agreement, and are not representations or
warranties of any kind. No discrepancy between the Products and the Descriptions
will entitle the Buyer to rescind this Agreement or seek compensation or
damages.

Sientra – NuSil Master SupplyPage 11 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

(h)Counterparts; Facsimile Signature. This Agreement may be executed (by
electronic means or otherwise) in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
This Agreement may also be executed via facsimile or PDF, which shall be deemed
an original.

(i)No Waiver; Modification. No course of dealing and no delay on the part of any
Party in exercising any right, power or remedy conferred by this Agreement shall
operate as a waiver thereof or otherwise prejudice such Party’s rights, powers
and remedies as conferred by this Agreement. No term or provision of this
Agreement may be amended, altered, modified, rescinded, supplemented, or
terminated except by a writing signed by each of the Parties hereto.

(j)Severability. Any term or provision of this Agreement that is found by a
court of competent jurisdiction to be invalid or unenforceable shall be deemed
of no effect, and shall not affect the validity or enforceability of the
remaining terms and provisions of this Agreement, and the Parties agree to
interpret this Agreement such that the invalid or unenforceable term or
provision is deemed replaced with a valid and enforceable term or provision that
achieves, to the maximum extent possible, the economic, business, and other
purposes of such invalid or unenforceable term.

(k)No Partnership. The relationship of the Parties hereto is that of buyer and
seller. Nothing in this Agreement, and no course of dealing between the Parties,
shall be construed to create or imply an employment or agency relationship or a
partnership or joint venture relationship between the Parties or between one
Party and the other Party’s employees or agents. Accordingly, neither Party
shall be empowered to bind the other Party in any way, to incur any liability or
otherwise act on behalf of the other Party. Each Party shall be solely
responsible for payment of its employees’ salaries (including withholding of
income taxes and social security), workers compensation, and all other
employment benefits.

(l)No Strict Construction. Each of the Parties hereto acknowledges and agrees
that this Agreement has been prepared jointly by the Parties and their
respective counsel and that this Agreement shall not be strictly construed
against any Party by virtue of the person or entity who may have drafted any
specific provision hereof.

(m)Use of Names; Trademarks. Nothing in this Agreement shall be construed as a
license for a Party to use the name or trademark of the other Party, without the
prior written consent of the other Party.

(n)Titles and Headings. The headings in this Agreement are for reference
purposes only, and shall not in any way affect the meaning or interpretation of
this Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE IMMEDIATELY FOLLOWS

 

Sientra – NuSil Master SupplyPage 12 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties hereto has caused its duly authorized
officer to execute this Supply Agreement as of the Effective Date.

SIENTRA, INC.NUSIL TECHNOLOGY LLC

 

By /s/ Jeffrey Nugent

Print Name: Jeffrey Nugent

Title: Chairman, Chief Executive Officer

Date: November 5, 2019



By /s/ Corey Walker (Avantor)

Print Name: Corey Walker (Avantor)

Title: EVP

Date: November 7, 2019

 

Sientra – NuSil Master SupplyPage 13 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

Appendix A

[***]

 

Sientra – NuSil Master SupplyPage 15 of 16CONFIDENTIAL

 

 

--------------------------------------------------------------------------------

 

Appendix B – MUTUAL CONFIDENTIALITY AGREEMENT

[***]

 

--------------------------------------------------------------------------------

 

 

 